I think the deed from Maggie Williams and Wesley Williams conveyed a fee simple estate in Tillie Joyner. That part of the consideration for the conveyance was that the grantors "shall be permitted to use and occupy said premises as a home as long as either of parties of the first part shall live" and that there was no reservation of a life estate in the grantors. There is no showing that the agreement for use and occupancy has been breached. I therefore think the decree should be reversed. *Page 618